Exhibit 10.1

EXECUTION VERSION

 

LOGO [g663922g03k79.jpg]

May 2, 2019

Navient Corporation

123 Justison Street

Wilmington, DE 19801

Ladies and Gentlemen:

Pursuant to this letter agreement (this “Agreement”) Canyon Capital Advisors LLC
and the entities set forth in the signature pages hereto (other than the
Company) (collectively, “Investor”) and Navient Corporation (the “Company”)
(each of the Company and Investor, a “Party,” and collectively, the “Parties”)
hereby agree as follows:

1.    Board Matters.

(a)    Appointment of New Directors. The Company agrees that the Board of
Directors of the Company (the “Board”) will, effective as soon as practicable
after the date of this Agreement, following, and subject to, the satisfactory
completion of customary background checks and the Company’s standard directors
and officers questionnaire, appoint both Larry Klane and Marjorie Bowen (each, a
“New Director” and, collectively, the “New Directors”) as a Company director.
Simultaneously with the appointment of the New Directors to the Board, the size
of the Board will be increased to twelve (12) directors. The Board, based on
preliminary information provided by Investor and the New Directors, believes
that each New Director (i) qualifies as an “independent director” under the
applicable rules of the Nasdaq Global Select Market and the rules and
regulations of the U.S. Securities and Exchange Commission (the “SEC”), (ii)
satisfies the guidelines and policies with respect to service on the Board
applicable to all non-management directors (including the requirements set forth
in Section 1(i)(iii) hereof) and (iii) has no prior relationship with Investor,
its principals (including serving as a nominee on a board of directors with any
of Investor’s principals) or any of its Affiliates (as hereinafter defined).

(b)    Nominations at 2019 Annual Meeting. The Company agrees that the Board
will nominate each New Director for election as a director of the Company at the
2019 annual meeting of the Company’s stockholders (the “2019 Annual Meeting”),
together with the other persons included in the Company’s slate of nominees for
election as directors at the 2019 Annual Meeting, with terms expiring at the
2020 annual meeting of the Company’s stockholders (the “2020 Annual Meeting”),
and will recommend that the stockholders of the Company vote to elect each New
Director as a director of the Company at the 2019 Annual Meeting. The Company
further agrees that it will use its reasonable best efforts to obtain the
election of each New Director as a director of the Company at the 2019 Annual
Meeting.



--------------------------------------------------------------------------------

(c)    Investor Vote at 2019 Annual Meeting. Investor will cause all shares of
common stock of the Company (“Company Common Stock”) beneficially owned by
Investor to be present in person or by proxy for quorum purposes and to be voted
at the 2019 Annual Meeting or at any adjournments or postponements thereof in
favor of each director nominated and recommended by the Board for election at
the 2019 Annual Meeting. Investor, on behalf of itself and its controlled
Affiliates, hereby (i) irrevocably withdraws the notice of stockholder
nomination of individuals for election as directors of the Company at the 2019
Annual Meeting submitted to the Company on February 21, 2019; (ii) agrees not to
submit any notice of nomination of individuals for election as directors of the
Company at the 2019 Annual Meeting; (iii) agrees to terminate immediately its
solicitation of proxies in connection with the 2019 Annual Meeting; and
(iv) irrevocably withdraws any related materials or notices submitted to the
Company in connection therewith.

(d)    Committees. The Company and Investor will discuss committee composition
through the 2020 Annual Meeting, but the Company agrees that the Board will
appoint at least one New Director to each of the Nominations and Governance
Committee of the Board (the “Nominations Committee”) and the Compensation and
Personnel Committee of the Board, subject to a New Director being eligible to
serve on one of those committees. Except if there may be conflicts of interest,
as determined in good faith by the Board, the Board will not utilize committees
of the Board for the purpose of discriminating against the New Directors in
order to limit their participation in substantive deliberations of the Board.

(e)    New Director Replacements. If a New Director is not appointed to the
Board or does not stand for election at the 2019 Annual Meeting, or is appointed
to the Board but ceases to be a director before the end of the Standstill Period
(as hereinafter defined), whether as a result of death or incapacity or for any
other reason, and at such time Investor beneficially owns, in the aggregate, at
least seven and one half percent (7.5%) of the then-outstanding Company Common
Stock (the “Minimum Ownership Threshold”), the Board will appoint a replacement
director (a “Replacement Director”) who is mutually acceptable to both the Board
and Investor. The Replacement Director will thereafter be deemed a New Director
for purposes of this Agreement and be entitled to the same rights and subject to
the same requirements under this Agreement that had been applicable to the
replaced New Director, and the Company agrees that the Board will appoint such
Replacement Director to the Board to serve the unexpired term, if any, of the
replaced New Director. Following the appointment of any Replacement Director to
replace a New Director in accordance with this Section 1(e), all references to a
New Director herein shall be deemed to include any Replacement Director (it
being understood that this sentence shall apply whether or not references to a
New Director expressly state that they include any Replacement Director). If at
any time Investor’s aggregate beneficial ownership of the Company Common Stock
decreases to less than the Minimum Ownership Threshold, the right of Investor
pursuant to this Section 1(e) to participate in the recommendation of a
Replacement Director to fill the vacancy caused by the resignation of either of
New Directors or any Replacement Director shall automatically terminate. Prior
to the appointment of any Replacement Director to the Board the Replacement
Director will submit to the Company the information, documentation and
acknowledgements set forth in clause (iii) of Section 1(i) hereof.

 

2



--------------------------------------------------------------------------------

(f)    Size of Board. The Company agrees that the size of the Board will be no
more than twelve (12) directors at any time prior to the retirement from the
Board of William M. Diefenderfer, III (“Mr. Diefenderfer”) or Barry L. Williams
(“Mr. Williams”). After the retirements of both Mr. Diefenderfer and
Mr. Williams, which retirements shall be effective not later than the conclusion
of the second day of the regularly scheduled meeting of the Board to occur in
August 2019 (and in any event not later than August 31, 2019), the Company
agrees that, during the Standstill Period, the size of the Board will be no more
than ten (10) directors.

(g)    New Chairman. The Company agrees that the Board will select from its
independent directors a new Chairman of the Board to replace its current
Chairman of the Board, effective as of the 2019 Annual Meeting.

(h)    Finance Committee Matters. The Company agrees that the Board will,
effective as of the date of this Agreement, appoint Frederick Arnold as a member
of the Finance and Operations Committee of the Board (the “Finance Committee”).
Promptly following the execution of this Agreement, the Finance Committee shall
retain, in its discretion, one or more financial advisors and/or consultants for
the purpose of assisting the Finance Committee with its oversight and review of
the Company’s policies and practices, including, without limitation, with
respect to (i) multi-year balance sheet, income statement and cash flow
projections and (ii) expenses.

(i)    Additional Agreements.

(i)    Investor agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate.
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates of any person or entity referred to in this
Agreement.

(ii)    Investor agrees that it will (A) continue to have the sole right to vote
25,649,480 shares of the Company Common Stock through the date of the 2019
Annual Meeting, and (B) at each annual or special meeting of stockholders held
during the Standstill Period (x) be present for quorum purposes, (y) vote or
cause to be voted all shares of the Company Common Stock beneficially owned, or
deemed beneficially owned (as determined under Rule 13d-3 promulgated under the
Exchange Act), by Investor at such meeting in favor of the slate of directors
nominated by the Board and against the removal of any member of the Board and
(z) vote in accordance with the Board’s recommendation with respect to each
proposal specified in the Company’s proxy statement, dated April 29, 2019, filed
with the SEC if presented at the 2019 Annual Meeting, unless either
Institutional Shareholder Services Inc. (“ISS”) or Glass, Lewis & Co. (“Glass
Lewis”) issues a recommendation against the Board’s position on such other
proposal, in which case, Investor shall have the right to vote in accordance
with such ISS or Glass Lewis recommendation.

(iii)    After being identified as a New Director candidate, any New Director
candidate will promptly, to the extent not previously delivered (but in any
event prior to being appointed to the Board in accordance with this Agreement),
deliver to the Company (A) a fully

 

3



--------------------------------------------------------------------------------

completed copy of the Company’s standard director and officer questionnaire and
other reasonable and customary director onboarding documentation required by the
Company’s written policies and procedures of non-management directors in
connection with the appointment or election of new Board members; (B) the
information required pursuant to Section 1.10(b) of Article I of the Company’s
Second Amended and Restated Bylaws (as may be amended from time to time, the
“Bylaws”); and (C) a written acknowledgement in substantially the form entered
into by the other directors of the Company that, if appointed to the Board such
New Director candidate agrees to be bound by all current policies, codes and
guidelines applicable to directors of the Company, including, without
limitation, the Company’s trading policy, code of business conduct, corporate
governance guidelines and any related person transaction policy.

2.    Standstill Provisions.

Investor agrees that it will abide by the provisions set forth in Annex A
attached hereto and deemed a part of this Agreement, which provisions are a
modified version of Paragraph 9 of the confidentiality agreement, dated
October 19, 2018, by and among the Company, Canyon Partners, LLC and Canyon
Capital Advisors LLC, as amended (the “NDA”), at all times from the date of this
Agreement until 12:01 A.M., New York City time, on the earlier of (i) ten
business days prior to the deadline for the submission of a notice of
stockholder nomination of individuals for election as directors of the Company
at the 2020 Annual Meeting and (ii) December 31, 2019 (such period the
“Standstill Period”). The Parties acknowledge that concurrently with the
execution of this Agreement, each of the New Directors and Frederick Arnold are
delivering to the Company an irrevocable advance resignation letter, pursuant to
which each of the New Directors and Frederick Arnold agree to resign from the
Board upon the occurrence of certain specified events set forth in such
resignation letters. Investor further agrees that neither of the New Directors
nor Frederick Arnold may be nominated by Investor for election to the Board at
the 2020 Annual Meeting.

3.    Representations and Warranties of the Company.

The Company represents and warrants to Investor that (i) the Company has the
corporate power and authority to execute this Agreement and to bind the Company
thereto, (ii) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles and (iii) the execution, delivery and performance of this
Agreement by the Company does not and will not (A) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(B) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 

4



--------------------------------------------------------------------------------

4.    Representations and Warranties of Investor.

Investor represents and warrants to the Company that (i) Investor (collectively)
has the power and authority to execute this Agreement and to bind Investor
thereto; (ii) this Agreement has been duly and validly authorized, executed and
delivered by Investor, constitutes a valid and binding obligation and agreement
of Investor, and is enforceable against Investor in accordance with its terms,
except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (iii) the execution, delivery and performance of this Agreement by
Investor does not and will not (A) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to Investor, or (B) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which Investor is a party or by which it is bound; (iv) as of
the date hereof, Investor is deemed to beneficially own (as determined under
Rule 13d-3 promulgated under the Exchange Act), in the aggregate, 25,649,480
shares of the Company Common Stock and will be entitled to vote all of such
shares of the Company Common Stock at the 2019 Annual Meeting; (v) as of the
date hereof, Investor does not currently have, and does not currently have any
right to acquire, any interest in any other Voting Securities (as defined in
Annex A attached hereto) or any rights, options or other securities convertible
into or exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any Voting Securities, including any swaps or hedging transactions
or other derivative arrangements designed to produce economic benefits and risks
that correspond to the ownership of Company Common Stock, whether or not any of
the foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of Company Common Stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement;
(vi) Investor will not, directly or indirectly, compensate or agree to
compensate either of the New Directors for their service as a nominee or
director of the Company in any manner including, but not limited to, with any
cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement), or other form of compensation; (vii) other than the economic
rights of third party investors in Investor, no Person (as hereinafter defined)
other than Investor has any rights with respect to its shares of the Company
Common Stock; and (viii) none of Investor or its controlled Affiliates has
formed, or has any present intent to form, a group (within the meaning of
Section 13(d) under the Exchange Act) with any third party in relation to the
Company or the Company Common Stock.

5.    Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or until such time as the other Party or any of its
agents, subsidiaries, affiliates, successors, assigns, principals, partners,
members, officers, key employees, directors or other representatives
(collectively, “Representatives”) shall have breached this Section 5, neither
Party nor any of its Representatives, shall in any way, directly or indirectly,
in any capacity or manner, whether written or oral, electronically or otherwise
(including, without limitation, in a television, radio, internet, newspaper,
magazine interview, podcast or otherwise through the press, media, analysts or
other

 

5



--------------------------------------------------------------------------------

persons or in any document or report filed with the SEC), publicly criticize,
attempt to discredit, disparage, call into disrepute, make ad hominem attacks on
or otherwise defame or slander or make, express, transmit, speak, write,
verbalize or otherwise communicate in any public way (or cause, further, assist,
solicit, encourage, support or participate in any of the foregoing), any remark,
comment, message, information, declaration, communication or any other public
statement of any kind, whether verbal, in writing, electronically transferred or
otherwise, that might reasonably be construed to be derogatory or critical of,
or negative toward, the other Party or such other Party’s Representatives
(including any current officer or director of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders (solely in their capacity as stockholders of
the applicable Party), agents, attorneys or representatives, or any of their
practices, procedures, businesses, business operations, products or services, in
any manner that would reasonably be expected to damage the business, or
reputation of the other Party or of its Representatives (including former
officers and directors), directors (or former directors), employees,
stockholders (solely in their capacity as stockholders of the applicable Party),
agents or attorneys, or to malign, harm, disparage, defame or damage the
reputation or good name of either Party or its subsidiaries or Affiliates, or is
derogatory, detrimental, or injurious to the goodwill, reputation or business
standing of, either Party, its Affiliates, its subsidiaries and its or their
business. The foregoing will not prevent (a) the making of any factual statement
in the event that either Party or any of its Representatives is required to make
that statement by applicable subpoena, legal process, other legal requirement or
the rules of any securities exchange to which it is subject or (b) in addition
to the other remedies available in connection with any breach of this Agreement,
a response by a Party to any breach by the other Party of this Section 5.

6.    Public Announcement. Promptly following the execution of this Agreement,
the Company and Investor will announce the material terms of this Agreement by
means of a joint press release, in the form attached to this Agreement as Annex
B (the “Press Release”). Neither the Company nor Investor will make any public
statements inconsistent with the Press Release, except as required by law or the
rules of any stock exchange or with the prior written consent of the other
Party.

7.    Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard to this
Agreement will be in writing and will be deemed validly given, made or served,
if (a) given by email, upon confirmation of receipt of such email to the
applicable email address set forth below; provided such confirmation is not
automatically generated, (b) given by a nationally recognized overnight delivery
service, one business day after deposited with such service or (c) if given by
any other means, when actually received during normal business hours at the
applicable address set forth below:

if to the Company:

Navient Corporation

123 Justison Street

Wilmington, Delaware 19801

Attention: Mark L. Heleen

Email: Mark.L.Heleen@navient.com

 

6



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meager & Flom LLP

4 Times Square

New York, NY 10036

Attention: Richard J. Grossman

Email: richard.grossman@skadden.com

if to Investor:

Canyon Capital Advisors LLC

2000 Avenue of the Stars, 11th Floor

Los Angeles, California 90067

Attention: Jonathan Kaplan

Email: jkaplan@CanyonPartners.com

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Attention: Joseph C. Shenker; Alan J. Sinsheimer

Email: shenkerj@sullcrom.com; sinsheimera@sullcrom.com

or to such other email address or address for either Party as such Party shall
have specified in a notice to the other Party.

8.    Expenses. Within ten (10) business days following receipt of reasonably
satisfactory documentation thereof, the Company will reimburse Investor for its
reasonable and documented out-of-pocket fees and expenses incurred by Investor
to date in connection with preparing for, engaging in and settling the proxy
contest for the 2019 Annual Meeting, in an amount not to exceed $2,750,000 in
the aggregate.

9.    Termination. This Agreement will terminate upon the earliest of:

(a)    the expiration of the Standstill Period;

(b)    delivery of written notice by a Party to the other Party of a material
breach of this Agreement by such other Party (provided, that such other Party
will have five (5) business days following receipt of such written notice to
remedy such material breach if capable of remedy); and

(c)    such other date established by mutual written agreement of the Parties.

10.    Miscellaneous.

(a)    Specific Performance, Remedies. The Company and Investor acknowledge and
agree that irreparable injury to the other Party hereto would occur in the event
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise

 

7



--------------------------------------------------------------------------------

breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that the Company and Investor will be entitled to an
injunction or injunctions, without proof of actual damages or the requirement of
posting a bond, to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in addition to any
other remedy to which they are entitled at law or in equity, and the other Party
will not take any action, directly or indirectly, in opposition to the Party
seeking such relief on the grounds that any other remedy or relief is available
at law or equity. This Section 10(a) is not the exclusive remedy for any
violation of this Agreement.

(b)    Governing Law, Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
giving effect to the choice of law principles of such state that may direct
application of laws of another jurisdiction. Each Party to this Agreement hereby
irrevocably and unconditionally agrees that any action, suit or proceeding of
any kind or nature with respect to or arising out of this Agreement may be
brought and maintained only in the Court of Chancery of the State of Delaware
or, if that court refuses to accept jurisdiction, any other state or federal
court sitting in the State of Delaware. Each Party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement in such court, and further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum. The Parties agree that a final
judgment in any such dispute shall be conclusive and may be enforced in other
jurisdictions by suits on the judgment or in any other manner provided by law.
EACH OF THE COMPANY AND INVESTOR (A) IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY
JURY AND (B) AGREES TO WAIVE ANY BONDING REQUIREMENT UNDER ANY APPLICABLE LAW.

(c)    Private Communications and Requirements of Law. Subject to complying with
its obligations under Section 2, Section 5 and Annex A hereof, nothing in this
Agreement will be deemed to limit Investor’s ability to (A) provide its views
privately in a meeting to a majority of the Board or to a majority of a
committee of the Board or to the chairperson of the Board or to senior
management of the Company on any matter or to privately request a waiver of any
provision of this Agreement; provided that such actions are not intended to and
would not require public disclosure of such actions by either Investor or the
Company, or (B) take any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over Investor. Investor
agrees however, that it will not communicate with any director of the Company on
an individual basis, with respect to matters relating to the Company or its
business or affairs.

(d)    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement other than Section 1, Section 2 or Appendix A is held by any
court of competent jurisdiction to be illegal, void or unenforceable, such
provision will be of no force and effect, but the illegality or unenforceability
of such provision will have no effect upon the legality or enforceability of any
other provision of this Agreement, unless Section 1, Section 2 or Appendix A is
what is illegal, void or unenforceable.

(e)    Counterparts. This Agreement shall be a binding contract only upon
execution by both Parties and may be executed in one or more counterparts and by
scanned computer image

 

8



--------------------------------------------------------------------------------

(such as pdf), each of which will be deemed to be an original copy of this
Agreement. For the avoidance of doubt, neither Party shall be bound by any
contractual obligation to the other Party (including by means of any oral
agreement) until all counterparts to this Agreement have been duly executed by
each of the Parties and delivered to the other Party (including by means of
electronic delivery).

(f)    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Company and Investor and is not enforceable by any other persons. Neither
Party may assign its rights or delegate its obligations under this Agreement,
whether by operation of law or otherwise, and any assignment in contravention
hereof will be null and void.

(g)    No Waiver. No failure or delay by either Party in exercising any right or
remedy hereunder will operate as a waiver thereof, nor will any single or
partial waiver thereof preclude any other or further exercise thereof or the
exercise of any other right or remedy hereunder.

(h)    Entire Understanding. This Agreement and the NDA contain the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between the Parties, or
any of them, with respect to the subject matter of this Agreement. This
Agreement may be amended only by an agreement in writing executed by the Company
and Investor.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by signing and returning this
Agreement to the undersigned, whereupon this Agreement shall become a binding
agreement between the Company and Investor.

 

Sincerely, CANYON PARTNERS, LLC By:   /s/ Jonathan M. Kaplan Name:   Jonathan M.
Kaplan Title:   Authorized Signatory CANYON CAPITAL ADVISORS LLC, on behalf of
itself and the following funds: Canyon Value Realization Fund, L.P. The Canyon
Value Realization Master Fund (Cayman), L.P. Canyon Value Realization Fund MAC
18, Ltd. Canyon Balanced Master Fund, Ltd. Canyon-GRF Master Fund II, L.P.
Canyon Distressed Opportunity Master Fund II, L.P. EP Canyon Ltd. Canyon NZ-DOF
Investing, L.P. Canyon-EDOF (Master) L.P. By:   /s/ Jonathan M. Kaplan Name:  
Jonathan M. Kaplan Title:   Authorized Signatory

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

NAVIENT CORPORATION By:   /s/ John F. Remondi Name:   John F. Remondi Title:  
President and Chief Executive Officer

 

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

ANNEX A1

(a)    Investor agrees that during the Standstill Period, neither Investor nor
any of its controlled Affiliates or Associates nor any of their respective
Representatives acting on their behalf will, and Investor will cause each of its
controlled Affiliates and Associates and their respective Representatives acting
on their behalf not to, directly or indirectly, in any manner, alone or in
concert with others:

(i)    engage in any “solicitation” (as such term is defined under the Exchange
Act) of proxies or consents with respect to the election or removal of Company
directors or any other matter or proposal with respect to the Company or become
a “participant” (as such term is defined in Instruction 3 to Item 4 of Schedule
14A promulgated under the Exchange Act) in any such solicitation of proxies or
consents;

(ii)    knowingly encourage, advise or influence any other Person or knowingly
assist any Person in so encouraging, advising or influencing any Person with
respect to the giving or withholding of any proxy, consent or other authority to
vote or in conducting any type of referendum, binding or non-binding (other than
such encouragement, advice or influence that is consistent with the Company
management’s recommendation in connection with such matter or otherwise
specifically permitted under the Agreement);

(iii)    form, join or act in concert with any “group” as defined pursuant to
Section 13(d) of the Exchange Act with respect to any Voting Securities, other
than solely with other Affiliates of Investor with respect to Voting Securities
now or hereafter owned by them;

(iv)    acquire, offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any Voting Securities or assets of
the Company, or rights or options to acquire any Voting Securities or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in the case of each
of the foregoing, only if such action would result in Investor, together with
its controlled Affiliates and Associates, having an aggregate beneficial
ownership of greater than 25,649,480 shares of Company Common Stock or economic
exposure to more than 14.9% of the then-outstanding Company Common Stock
immediately following the consummation of such transaction; provided, that the
foregoing shall not permit Investor to make, directly or indirectly, any private
proposal, either alone or in concert with others, to the Company or the Board
that would reasonably be expected to require the Company or Investor to make
public disclosure (of any kind) regarding activities described above or any of
the matters set forth in this Annex A;

 

1 

Capitalized terms used but not defined in this Annex A shall have the meanings
given to them in this Agreement.



--------------------------------------------------------------------------------

(v)    sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying Company Common Stock held by Investor to any third
party;

(vi)    (A) make or in any way participate, directly or indirectly, in any
tender offer, exchange offer, merger, consolidation, acquisition, business
combination, recapitalization, restructuring, liquidation, dissolution or other
similar extraordinary transaction involving the Company or any of its
subsidiaries or its or their Voting Securities or assets (it being understood
that the foregoing shall not restrict Investor from tendering shares, receiving
payment for shares or otherwise participating in any such transaction on the
same basis as other stockholders of the Company, or from participating in any
such transaction that has been approved by the Board); (B) make, directly or
indirectly, any public proposal, either alone or in concert with others, to the
Company or the Board regarding activities described in part (A) above or any of
the matters set forth in this Annex A or (C) make, directly or indirectly, any
private proposal, either alone or in concert with others, to the Company or the
Board that would reasonably be expected to require the Company or Investor to
make public disclosure (of any kind) regarding activities described in part
(A) above or any of the matters set forth in this Annex A;

(vii)    enter into a voting trust, arrangement or agreement or subject any
Voting Securities to any voting trust, arrangement or agreement, in each case
other than solely with other Affiliates of Investor, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board;

(viii)    (A) seek, alone or in concert with others, election or appointment to,
or representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, (B) seek, alone or in
concert with others, the removal of any member of the Board or (C) conduct a
referendum of stockholders;

(ix)    make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise);

(x)    make any request for stockholder list materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
or other statutory or regulatory provisions providing for stockholder access to
books and records;

(xi)    make any public proposal with respect to (A) any change in the number or
term of directors or the filling of any vacancies on the Board, (B) any material
change in the capitalization or dividend policy of the Company, (C) any other
material change in the Company’s management or corporate structure, (D) any
waiver, amendment or modification to the Company’s Certificate of Incorporation
or Bylaws, (E) causing a class of securities of the Company to be delisted from
or to cease to be authorized to be quoted on, any securities exchange or
(F) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

2



--------------------------------------------------------------------------------

(xii)    institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this Annex A; provided, however, that
for the avoidance of doubt the foregoing shall not prevent Investor or its
Affiliates or Associates from (A) bringing litigation to enforce the provisions
of the Agreement, (B) making counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company against Investor or its Affiliates or
Associates, (C) bringing bona fide commercial disputes that do not relate to the
subject matter of the Agreement, or (D) exercising statutory appraisal rights;
provided, further, that the foregoing shall also not prevent Investor or any of
its Affiliates or Associates from responding to or complying with a subpoena, a
validly issued legal process or a request by a governmental or regulatory
authority;

(xiii)    enter into any negotiations, agreements or understandings with any
Person to take any action that Investor is prohibited from taking pursuant to
this Annex A;

(xiv)    make any request or submit any proposal, directly or indirectly, to
amend or waive the terms of the Agreement, in each case which would be
reasonably expected to result in a public announcement or disclosure of such
request or proposal; or

(xv) make, alone or in concert with others, any proposal regarding a change with
respect to the Board, the Company, its management, policies or affairs or any of
its securities, assets, business, corporate or governance structure, including
with respect to any tender or exchange offer, merger, consolidation,
acquisition, sale of all or substantially all assets or sale, spinoff, splitoff
or other similar separation of one or more business units, scheme of
arrangement, plan of arrangement, business combination transaction,
extraordinary dividend, significant stock repurchase, recapitalization,
restructuring, reorganization, liquidation, dissolution or issuance of the
Company’s then-outstanding equity or equity equivalent securities (including in
a PIPE, convertible note, convertible preferred security or similar structure)
or other extraordinary transaction involving the Company or any of its
subsidiaries or joint ventures or any of their respective securities or a
material amount of any of their respective assets or businesses, in each case
that would reasonably be expected to require the Company or Investor to make
public disclosure (of any kind) regarding the activities described above or any
of the matters set forth in this Annex A.

(b)    Nothing in the Agreement or this Annex A shall be deemed to limit the
actions of the New Directors in their capacity as directors of the Company,
recognizing that such actions are subject to the exercise in good faith by each
of the New Directors of his or her fiduciary duties to the Company and its
stockholders.

(c)    For the purposes of the Agreement and this Annex A, the term (i) “Person”
shall be interpreted broadly to include, among others, any individual, general
or limited partnership, corporation, limited liability or unlimited liability
company, joint venture, estate, trust, group, association fund, syndicate or
other entity of any kind or structure and (ii) “Voting Securities” shall mean
the shares of Company Common Stock and any other securities of the Company
generally entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such shares of Company
Common Stock or other securities, whether or not subject to the passage of time
or other contingencies.

 

3



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary in this Annex or the Agreement,
the Standstill Period shall terminate automatically (and the provisions
applicable during the Standstill Period shall no longer be applicable) upon
(a) any Person (other than Investor and its controlled Affiliates and
Associates) becoming the beneficial owner (within the meaning of
Section 13(d)(1) of the Exchange Act) or constructive economic owner (through
swaps, options, similar securities or contracts or otherwise), directly or
indirectly, of more than thirty seven and one half percent (37.5%) of the
outstanding shares of Company Common Stock, (b) announcement of a tender or
exchange offer by any third party (other than Investor and its controlled
Affiliates and Associates) for Company Common Stock that, if consummated, would
make such Person the beneficial owner (as defined in Section 13(d)(1) of the
Exchange Act) of thirty seven and one half percent (37.5%) or more of the
Company Common Stock, or any rights or options to acquire such ownership,
including from a third party, but only if the Board does not publicly recommend
against such tender or exchange offer within ten (10) business days of such
announcement, or (c) the Company entering into one or more definitive agreements
involving the acquisition by one or more third parties of more than thirty seven
and one half percent (37.5%) of the outstanding Company Common Stock or more
than thirty seven and one half percent (37.5%) of the Company’s consolidated
total assets.

 

4



--------------------------------------------------------------------------------

ANNEX B

FORM OF PRESS RELEASE



--------------------------------------------------------------------------------

LOGO [g663922g1.jpg]

NEWS RELEASE

For immediate release

Navient and Canyon Partners Reach Cooperation Agreement; Navient Will Add Two
Experienced Directors to its Board of Directors

WILMINGTON, Del. and LOS ANGELES, May 2, 2019—Navient Corporation (Nasdaq: NAVI)
and Canyon Partners, LLC today announced that they reached a cooperation
agreement pursuant to which Navient will add two experienced directors, Marjorie
Bowen and Larry Klane, to its Board of Directors as soon as practicable.
Ms. Bowen is a former investment banker and Mr. Klane is a financial technology
investor and former banking executive. Both Ms. Bowen and Mr. Klane will be
nominated by Navient for election at Navient’s upcoming annual meeting,
scheduled for June 6, 2019.

Under the agreement, Canyon will withdraw its nomination notice and vote in
favor of directors nominated by Navient at the annual meeting.

“We believe this agreement with Canyon is in the best interests of all Navient
shareholders, and we welcome Marjorie and Larry to the board,” said Jack
Remondi, President and Chief Executive Officer. “We can now return our full
focus to building on our strong first quarter results and continuing to deliver
superior value for our customers and shareholders.”

Jonathan Heller, a partner at Canyon, said, “We are pleased to have reached a
settlement with Navient that adds two highly qualified directors to the Board.
We have consistently engaged in an open and constructive dialogue with
management and the Board, and we look forward to continuing our productive and
cooperative relationship with Navient.”

Board Chair William M. Diefenderfer III has chosen not to stand for election at
the 2019 annual meeting. Director Barry L. Williams will retire in the summer of
2019.

New Director Biographies

Marjorie Bowen was an investment banker with Houlihan Lokey from 1989 until
2007, serving as managing director since 1997. Ms. Bowen has served on the
boards of Genesco Inc. and Harley Marine Services, Inc. since 2018 and has
served as a director for V Global Holdings, LLC since 2016. Previously, she was
a director for SquareTwo Financial, a privately held company engaged in
financial asset recovery and management. Ms. Bowen was also a special
independent director on the board of Illinois Power Generating Company (a
subsidiary of Dynegy). Previously, Ms. Bowen served as the audit committee chair
on the board of Hansen Medical, Inc. and served on the board of Global Aviation
Holdings and as a director of The Talbots, Inc. Ms. Bowen received a B.A. from
Colgate University and an MBA from the University of Chicago.

Larry Klane is a co-founding principal at Pivot Investment Partners LLC, an
investment firm founded in 2014 focused on financial technology and financial
services companies. Previously,



--------------------------------------------------------------------------------

he was the global financial institutions leader at Cerberus Capital Management.
He served on the Board of Directors of Aozora Bank, a publicly traded bank in
Japan in which Cerberus held a controlling interest. Mr. Klane joined Cerberus
after serving as chair and CEO of Korea Exchange Bank, a publicly traded Korean
commercial and retail bank of approximately $100 billion of assets. Mr. Klane
held multiple leadership roles at Capital One, including as president of the
Global Financial Services division and its London-based bank subsidiary.
Mr. Klane served on the board of Ethoca Limited, a privately held global network
between issuers and merchants, until the company’s recent acquisition by
Mastercard, and served as a director of VeriFone Systems and Nexi Group S.p.A.
Mr. Klane is a graduate of Harvard College and the Stanford Graduate School of
Business.

The full agreement between Navient and Canyon will be filed on Form 8-K with the
U.S. Securities and Exchange Commission and Navient will file supplemental proxy
materials.

CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS

This news release contains “forward-looking statements,” within the meaning of
the federal securities laws, about our business and prospects and other
information that is based on management’s current expectations as of the date of
this release. Statements that are not historical facts, including statements
about the Company’s beliefs, opinions or expectations and statements that assume
or are dependent upon future events, are forward-looking statements and often
contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,”
“seek,” “see,” “will,” “would,” “may,” “could,” “should,” “goal” or “target.”
Forward-looking statements are subject to risks, uncertainties, assumptions and
other factors that may cause actual results to be materially different from
those reflected in such forward-looking statements. For Navient, these factors
include, among others, the risks and uncertainties associated with increases in
financing costs; the availability of financing or limits on our liquidity
resulting from disruptions in the capital markets or other factors;
unanticipated increases in costs associated with compliance with federal, state
or local laws and regulations; changes in the demand for asset management and
business processing solutions or other changes in marketplaces in which we
compete (including increased competition); changes in accounting standards
including but not limited to changes pertaining to loan loss reserves and
estimates or other accounting standards that may impact our operations; adverse
outcomes in any significant litigation to which the Company is a party; credit
risk associated with the Company’s underwriting standards or exposure to third
parties, including counterparties to hedging transactions; and changes in the
terms of education loans and the educational credit marketplace (including
changes resulting from new laws and the implementation of existing laws). The
Company could also be affected by, among other things: unanticipated repayment
trends on loans including prepayments or deferrals in our securitization trusts
that could accelerate or delay repayment of the bonds; reductions to our credit
ratings, the credit ratings of asset-backed securitizations we sponsor or the
credit ratings of the United States of America; failures of our operating
systems or infrastructure or those of third-party vendors; risks related to
cybersecurity including the potential disruption of our systems or those of our
third-party vendors or customers, or potential disclosure of confidential
customer information; damage to our reputation resulting from cyber-breaches,
litigation, the politicization of student loan servicing or other actions or
factors; failure to successfully implement cost-cutting initiatives and adverse
effects of such initiatives on our business; failure to adequately integrate
acquisitions or realize anticipated benefits from acquisitions including delays
or errors in converting portfolio acquisitions to our servicing platform;
changes in law and regulations whether new laws or regulations, or new
interpretations of existing laws and regulations applicable to any of our
businesses or activities or those of our vendors, suppliers or customers;
changes in the general interest rate environment, including the availability of
any relevant money-market index rate,

 

3



--------------------------------------------------------------------------------

including LIBOR, or the relationship between the relevant money-market index
rate and the rate at which our assets are priced; our ability to successfully
effectuate any acquisitions and other strategic initiatives; activities by
shareholder activists, including a proxy contest or any unsolicited takeover
proposal; changes in general economic conditions; and the other factors that are
described in the “Risk Factors” section of Navient’s Annual Report on Form 10-K
for the year ended December 31, 2018 and in our other reports filed with the
Securities and Exchange Commission. The preparation of the Company’s
consolidated financial statements also requires management to make certain
estimates and assumptions including estimates and assumptions about future
events. These estimates or assumptions may prove to be incorrect and actual
results could differ materially. All forward-looking statements contained in
this release are qualified by these cautionary statements and are made only as
of the date of this release. The Company does not undertake any obligation to
update or revise these forward-looking statements except as required by law.

About Navient

Navient (Nasdaq: NAVI) is a leader in education loan management and business
processing solutions for education, healthcare and government clients at the
federal, state and local levels. The company helps its clients and millions of
Americans achieve financial success through services and support. Headquartered
in Wilmington, Delaware, Navient also employs team members in western New York,
northeastern Pennsylvania, Indiana, Tennessee, Texas, Virginia, Wisconsin and
other locations. Learn more at navient.com.

About Canyon Partners, LLC

Founded and partner owned since 1990, Canyon employs a deep value, credit
intensive approach across its investment platform. Canyon specializes in
value-oriented special situation investments for endowments, foundations,
pension funds, sovereign wealth funds, family offices and other institutional
investors. The firm invests across a broad range of asset classes, including
distressed loans, corporate bonds, convertible bonds, securitized assets, direct
investments, real estate, arbitrage, and event-oriented equities. For more
information visit: www.canyonpartners.com.

Navient Contacts:

Media Contacts:

Paul Hartwick,302-283-4026, paul.hartwick@navient.com

Jim Barron/Paul Scarpetta, Sard Verbinnen, 212-687-8080

Investors: Joe Fisher, 302-283-4075, joe.fisher@navient.com

Canyon Capital Contact:

Brian Schaffer, Prosek Partners, 646-818-9229, bschaffer@prosek.com

# # #

 

4